Case 20-20425-GLT   Doc 317    Filed 06/29/21 Entered 06/29/21 11:03:32   Desc Main
                              Document     Page 1 of 15
Case 20-20425-GLT   Doc 317    Filed 06/29/21 Entered 06/29/21 11:03:32   Desc Main
                              Document     Page 2 of 15
Case 20-20425-GLT   Doc 317    Filed 06/29/21 Entered 06/29/21 11:03:32   Desc Main
                              Document     Page 3 of 15
Case 20-20425-GLT   Doc 317    Filed 06/29/21 Entered 06/29/21 11:03:32   Desc Main
                              Document     Page 4 of 15
Case 20-20425-GLT   Doc 317    Filed 06/29/21 Entered 06/29/21 11:03:32   Desc Main
                              Document     Page 5 of 15
Case 20-20425-GLT   Doc 317    Filed 06/29/21 Entered 06/29/21 11:03:32   Desc Main
                              Document     Page 6 of 15
Case 20-20425-GLT   Doc 317    Filed 06/29/21 Entered 06/29/21 11:03:32   Desc Main
                              Document     Page 7 of 15
Case 20-20425-GLT   Doc 317    Filed 06/29/21 Entered 06/29/21 11:03:32   Desc Main
                              Document     Page 8 of 15
Case 20-20425-GLT   Doc 317    Filed 06/29/21 Entered 06/29/21 11:03:32   Desc Main
                              Document     Page 9 of 15
Case 20-20425-GLT   Doc 317 Filed 06/29/21 Entered 06/29/21 11:03:32   Desc Main
                           Document    Page 10 of 15
Case 20-20425-GLT   Doc 317 Filed 06/29/21 Entered 06/29/21 11:03:32   Desc Main
                           Document    Page 11 of 15
Case 20-20425-GLT   Doc 317 Filed 06/29/21 Entered 06/29/21 11:03:32   Desc Main
                           Document    Page 12 of 15
Case 20-20425-GLT   Doc 317 Filed 06/29/21 Entered 06/29/21 11:03:32   Desc Main
                           Document    Page 13 of 15
Case 20-20425-GLT   Doc 317 Filed 06/29/21 Entered 06/29/21 11:03:32   Desc Main
                           Document    Page 14 of 15
Case 20-20425-GLT   Doc 317 Filed 06/29/21 Entered 06/29/21 11:03:32   Desc Main
                           Document    Page 15 of 15
